Citation Nr: 0839081	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  07-20 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Whether the September 15, 1980 rating decision denying 
service connection for a meniscectomy and ligament repair 
of the left knee with traumatic arthritis (left knee 
disability) should be revised or reversed on grounds of 
clear and unmistakable error (CUE).

2.	Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to March 
1980.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  That decision reviewed a 
September 15, 1980 rating decision for CUE.

The veteran testified at a video conference hearing before 
the undersigned Acting Veterans Law Judge in April 2008.  A 
transcript of that hearing is associated with the claims 
file.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a left knee disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.	In an unappealed September 1980 rating decision, the RO 
denied service connection for left knee disability.

2.	The veteran has failed to allege an error of fact or law 
in the September 15, 1980 rating decision that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but 
for the error.

CONCLUSIONS OF LAW

1.	The September 1980 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2008).

2.	A valid claim of CUE in the September 15, 1980 rating 
decision has not been presented. 38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
        
As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
issue of clear and unmistakable error.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA does not apply to CUE actions. See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does 
not apply to Board CUE motions); Parker v. Principi, 15 Vet. 
App. 407 (2002) (holding VCAA does not apply to RO CUE 
claims).  

Clear and Unmistakable Error

In general, a rating decision which is not timely appealed 
becomes final and binding on the appellant based on the 
evidence then of record.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104; 20.1103 (2007).

A final RO decision is subject to revision on the grounds of 
CUE.  If evidence establishes such error, the prior RO 
decision shall be reversed or revised.  See 38 C.F.R. § 3.105 
(a) (2007).

A claim of CUE is a collateral attack on an otherwise final 
rating decision by a VA regional office.  Smith v. Brown, 35 
F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a 
presumption of validity that attaches to a final decision, 
and when such a decision is collaterally attacked the 
presumption becomes even stronger.  Fugo, 43-44.  Therefore, 
a claimant who seeks to obtain retroactive benefits based on 
CUE has a much heavier burden than that placed on a claimant 
who seeks to establish prospective entitlement to VA 
benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

The Court has set forth a three-prong test to determine 
whether CUE was present under 38 C.F.R. § 3.105(a) in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (citing Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993), 
citing Russell, supra.

Determination of CUE must be based on the record and the law 
that existed at the time of the prior adjudication.  Baldwin, 
13 Vet. App. 1; Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Damrel, 6 Vet. App. 242; Fugo v. Brown, 6 Vet. App. 40; 
Russell, 3 Vet. App. 310.

In September 15, 1980, the RO denied service connection for a 
left knee disability.  The veteran was informed of that 
decision in an October 1980 letter.  He did not file a timely 
appeal and therefore that decision became final and binding 
on him based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104; 20.1103 (2007).

In his December 2005 petition to reopen the claim, the 
veteran alleges CUE in the September 15, 1980 rating decision 
based on the RO's failure to consider service treatment 
records, his DD-214 form which shows a discharge based on 
physical disability, and his award of disability severance 
pay.  In rendering the September 15, 1980 decision, the RO 
notes the veteran's service dates and specifically refers to 
the Army evaluation of the veteran's knee condition and a 
July 1979 medical evaluation.  Thus, the narrative of the 
rating decision confirms that the RO was in possession of the 
veteran's DD Form 214 and service treatment records and was 
aware of the veteran's disability severance at the time of 
that rating decision.  The Board notes that the veteran's 
award of disability severance pay is not dispositive for the 
issue of service connection.  VA is not bound by service 
department findings regarding the degree of severity of a 
disability.  Based on the degree of disability shown on the 
August 1980 VA examination, the RO concluded that it was not 
shown that the injury in service resulted in any permanent 
increase in the level of disability.  Thus, the veteran's 
argument only goes to a disagreement with how the RO weighed 
or evaluated the evidence that was of record.  In Damrel, the 
Court held that the argument that the RO misevaluated and 
misinterpreted the evidence available to it at the time of a 
final prior determination (i.e., a reweighing of the 
evidence) is not the type of administrative error reversible 
under 38 C.F.R. § 3.105(a).

At the April 2008 hearing, the veteran, through his 
representative, also argued that the September 15, 1980 RO 
decision should be voided for CUE because the RO erred by 
seeking a VA medical examination to develop the claim for a 
denial.  The Board notes that the governing regulations at 
the time stated:

Where the reasonable probability of a valid claim 
is indicated in any claim for disability 
compensation or pension, whether as an original 
claim, a reopened claim, or a claim for increase... a 
Veterans Administration [now Department of Veterans 
Affairs] examination will be authorized.  38 C.F.R. 
§ 3.326 (a) (1980).

Under that regulation, the VA was authorized to conduct a 
medical examination.  Therefore, the veteran's contention 
that the examination was improperly motivated is likewise 
insufficient to establish CUE.

In summary, there was no error of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, with which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error-there was no CUE.  In light of the above, the 
Board finds that the claim based on CUE must be denied due to 
the absence of legal merit under the law.  See Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995); Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).


ORDER

The claim of CUE in the September 15, 1980 rating decision is 
denied.


REMAND

The veteran submitted a letter from the Social Security 
Administration (SSA) indicating that he had been receiving 
Supplemental Security Income (SSI).  The disability or 
disabilities for which the veteran is in receipt of SSI is 
not noted in the letter; however, since this evidence was 
provided in the context of the instant claim, the Board will 
assume the benefits at the very least are in part for his 
left knee disability.  Where VA has actual notice of the 
existence of records held by SSA that appear relevant to a 
pending claim, VA has a duty to assist by requesting those 
records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  The duty to assist a claimant in obtaining 
records held by SSA extends to claims for service connection.  
See  Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) 
(holding that VA was required to request the records from SSA 
as SSA's award of benefits was based on the same condition 
for which the veteran was now seeking service connection, and 
in light of the possibility that SSA records could contain 
relevant evidence, including medical opinions as to the 
etiology of the condition).  Accordingly, as the SSA records 
may be relevant to this appeal, the RO/AMC should attempt to 
obtain and associate with the claims file all documents 
pertaining to the veteran, including any administrative 
decision and the medical records relied upon concerning his 
claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that, in claims to reopen, the duty to notify requires that 
the Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  The May 2006 
letter did not identify what specific evidence was required 
to substantiate the element needed for service connection 
that was found insufficient in the prior denial on the 
merits.  The Court has also held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of an award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran is entitled 
to notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  VA did not send the veteran a VCAA letter that 
complies with Kent and Dingess/Hartman.  Thus, notice 
addressing this matter should be provided on remand.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should send the veteran a 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that includes a 
description of the evidence needed to 
substantiate the claim of entitlement to 
service connection for left knee 
disability based on new and material 
evidence by informing him of the element 
required to establish service connection 
that was found insufficient in the 
September 1980 denial (i.e., medical 
opinion evidence that indicates that his 
left knee disability was permanently 
worsened beyond the normal progress of 
the disorder on account of his service), 
as outlined by the Court in Kent.

2.  The RO/AMC should also send the 
veteran a VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman.

3.  The RO/AMC should contact the SSA and 
request copies of all documents 
pertaining to the veteran, including any 
administrative decision and the medical 
records relied upon concerning his claim.

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

        (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


